Citation Nr: 1200053	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for internal hemorrhoids.

3. Entitlement to service connection for ulcerative proctitis.

4. Entitlement to service connection for hypertension, to include as due to in-service exposure to Agent Orange or benzene chemicals.

5. Entitlement to service connection for a heart disorder, claimed as secondary to hypertension.

6. Entitlement to service connection for a right kidney disorder, to include renal cell carcinoma, claimed as due to in-service exposure to Agent Orange or benzene chemicals.

7. Entitlement to service connection for Hashimoto's thyroiditis with goiter, also claimed as a thyroid disorder, claimed as due to in-service exposure to Agent Orange or benzene chemicals.

8. Entitlement to service connection for gallstones, claimed as due to in-service exposure to Agent Orange or benzene chemicals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  He is the recipient of numerous commendations, to include the Vietnam Campaign Medal and the Vietnam Service Medal.

These matters are before the Board of Veterans' Appeals (Board) from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss; internal hemorrhoids; ulcerative proctitis; hypertension; a heart condition; renal cell carcinoma, right kidney; Hashimoto's thyroiditis with goiter; gallstones and a refractory error.  The RO issued a notice of the decision in October 2004, and the Veteran timely filed a Notice of Disagreement (NOD) in October 2005.  Subsequently, in June 2006 the RO provided a Statement of the Case (SOC), and thereafter, in July 2006, the Veteran timely filed a substantive appeal.

The Veteran requested a Travel Board hearing on these matters, which was held in August 2007 where he presented as a witness before the undersigned.  A transcript of the hearing is of record.

In a March 2009 decision and remand, the Board referred the matter of entitlement to service connection for tinnitus to the RO for appropriate consideration.  As the claims file does not reflect that action has been taken on this matter, it is again referred to the RO for appropriate action in the first instance.  

Following the return of the case to the Board following the March 2009 decision and remand, the Veteran's representative submitted written argument in support of his claims in March 2011.  

With respect to the Veteran's claims for service connection for (1) internal hemorrhoids; (2) ulcerative proctitis; (3) hypertension; and (4) right kidney disorder, to include renal cell carcinoma, these aspects of the appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  During his active service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.  

2.  The Veteran is currently diagnosed with coronary artery disease; this is presumed due to exposure to herbicides in Vietnam.

3.  The evidence of record does not show that the Veteran's bilateral hearing loss disability is related to his active service or that sensorineural hearing loss manifested within a year from discharge.

4.  The competent evidence of record does not show that the Veteran's current thyroid disability is related to his active service.

5.  The competent evidence of record does not show that the Veteran's gall bladder disorder, to include gallstones, is related to his active service.


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Diseases Associated With Exposure to Certain Herbicide Agents, 
75 Fed. Reg. 53,202 (Aug. 31, 2010).

2.  Bilateral hearing loss was not incurred or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  A thyroid disability was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A gall bladder disability, to include gallstones, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the favorable decision that service connection is warranted for coronary artery disease, no further discussion of the VCAA is necessary on that claim as any VCAA error in notice or assistance is harmless.  The agency of original jurisdiction will take actions regarding the evaluation assigned and the effective date in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the service connection claim for hearing loss, a thyroid disorder, and gallstones, VA issued a VCAA notice letter to the Veteran in June 2004.  This letter informed the Veteran of what evidence was required to substantiate his claims for service connection and of his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, to include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A June 2006 letter sent to the Veteran provided him with this notice.

With respect to the timing of the notice that was provided, even though complete VCAA notice was not provided until after the initial denial of the claims in October 2004, the AOJ subsequently readjudicated the claims based on all the evidence in supplemental statements of the case issued in April 2010, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, the Veteran has not been precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision being rendered.

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished regarding the issues being decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the VA outpatient treatment records.  The Veteran also submitted statements in support of his claims.

Additionally, the Veteran was provided an opportunity to set forth his contentions during the August 2007 Board hearing before the undersigned.  Recently, the Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2006 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  

Additionally, it is notable that the Board remanded the majority of the Veteran's claims in March 2009 in order to provide VCAA notice and schedule the Veteran for relevant examinations to aid in substantiating his claims.  As such, the Board finds that consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  Moreover, it is noted that, effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in section 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members/Veterans Law Judges to suggest the submission of additional evidence are not for application.  


As noted above, this appeal was remanded in March 2009 for further development.  In this remand, the Board directed the AOJ/AMC to complete several remand directives.  The Board finds that there has been substantial compliance with its remand directives relevant to the claims for service connection for hearing loss, gallstones, and a thyroid disorder, as will be explained next.  

As relevant, the March 2009 remand directives instructed that the AOJ/AMC send the Veteran a legally adequate VCAA notice letter regarding gallstones and schedule the Veteran for VA audio, thyroid, and gallstone examinations.  In this regard, the Veteran was sent an adequate VCAA notice letter as described above in May 2009.  The directed VA examinations were accomplished in August 2009 and these examiners substantially responded to the posed questions.  

The Board acknowledges the Veteran's representative's contentions noted in a March 2011 Informal Hearing Presentation regarding the adequacy of the August 2009 VA audio examination because the conclusions were assertedly not based upon a complete review of the claims file.  The representative noted that the Veteran's service treatment records had been reviewed to the exclusion of VA and private records.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA opinions obtained in August 2009 are adequate, as they were predicated on a review of the Veteran's claims file.  Specifically, the August 2009 VA audio examination report states that the claims file was reviewed, to include medical records.  The VA audiologist even specifically noted a September 2007 private audio record showing mild sensorineural hearing loss at 4000 Hertz, bilaterally.  The examiner also noted military and post-service noise exposure and provided a rationale for the stated opinion.  Additionally, the Board finds the other August 2009 VA examination reports (thyroid and gall bladder) to be adequate.  In this regard, the examiner also appears to have considered pertinent evidence of record concerning these claims, to include the Veteran's presumed exposure to Agent Orange.  The examiner also provided a rationale for the opinions stated, and specifically stated that both the claims file and medical records were reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided at this time has been met as these examination reports are adequate.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the March 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the appeal regarding the issues previously noted.

In September 2007, the Veteran submitted a private audiogram.  The Board cannot ascertain, however, whether this examination was conducted in accordance with the requisite procedures outlined in 38 C.F.R. § 4.85.  The Board notes that a current hearing loss disability has already been established.  The missing service connection element is a linking or causality opinion and this private report did not provide an etiological opinion.  In Savage v. Shinseki, the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . ., or the Board must explain why such clarification is not necessary."  24 Vet. App. 259, 260 (2011).  The Court further explained that:

It should be clearly understood, then, that we do not interpret VA statutes and regulations as establishing a broad requirement that VA inquire of private medical experts regarding the opinions expressed in their examination reports or the general bases therefor.  Indeed, we do not expect that clarification of a private examination report will be necessary in most instances . . . .

Id. at 270.  In light of the guidance in Savage, the Board finds that an etiological opinion is not narrow, discreet, factual, and objective information that can form the basis of VA's duty to seek clarification of a private medical opinion.  Thus, the Board finds there is no duty to seek clarification with respect to this private audiogram.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain chronic disabilities, to include sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In all cases that do not involve a presumptive condition, the matter of medical nexus is determined based on the specific evidence presented in that individual case, and not by analogizing from information included in other Veterans' cases as the medical information in those other cases relates only to those specific Veterans.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service connection for a heart disorder

The Veteran contends that service connection is warranted for a heart disorder.  At the August 2007 Travel Board hearing, he noted that he had coronary artery disease for which he underwent surgical treatment in January 2007, at which time physicians inserted a stent.  (See Board hearing Transcript "Tr." at 22-23.)  The Veteran made clear in his testimony that he believed his heart disease is secondary to his hypertension, rather than directly related to his period of active service.  (Id. at 24.)  However, as noted in the March 2011 Informal Hearing Presentation, service connection is now being requested as a presumptive condition.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  For purposes of 38 C.F.R. § 3.309(e), as amended effective August 31, 2010, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The Veteran's DD Form 214 reflects that he had 1 year and 8 months of foreign service and is in receipt of the Vietnam Service Medal and the Vietnam Campaign Medal.  It also reflects that he had service in the Republic of Vietnam from January 23, 1970 to December 14, 1970.  Service personnel records similarly show that the Veteran was in Vietnam.  See Special Orders No. 298, dated in December 1969; Special Orders No. 023, dated in January 1970.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

A January 2007 post-service private treatment record reflects that the Veteran was diagnosed with severe, single vessel coronary artery disease.  More recently, an August 2009 VA examination reflects a diagnosis of hypertension complicated by coronary artery disease.  Per recent regulations, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes coronary artery disease, and thus presumptive service connection for the Veteran's coronary artery disease based on herbicide exposure is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); Notice, 75 Fed. Reg. 53202 (Aug. 31, 2010).  Therefore, the Board finds that presumptive service connection for coronary artery disease is warranted.  As the Board has granted service connection for coronary artery disease on a presumptive basis, it finds that a discussion regarding secondary service connection is now moot.

Service connection for hearing loss

The Veteran contends that his current hearing loss was caused by his work on the flight-line in service.  He has conveyed that while making minor electronic adjustments to aircraft the engines were left running thus, exposing him to acoustic trauma.  See, e.g., July 2006 Substantive Appeal.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that there is evidence of record regarding the existence of current disabilities.  In this regard, the results of an August 2009 VA audio examination reveal that the Veteran's pure tone thresholds were 15, 10, 10, 15, and 25 in the left ear and were 15, 25, 15, 25, and 30 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  He had Maryland CNC speech recognition scores of 80 percent, bilaterally, which meets the requirements of 38 C.F.R. § 3.385 for bilateral hearing loss for VA purposes.  Based on the foregoing, the Board finds that the first element of a service connection claim, a current disability, has been met for the Veteran's claim for hearing loss.  

Regarding an in-service incurrence of hearing loss, audiometric testing conducted at the Veteran's October 1968 Report of Medical Examination for Pre-Induction disclosed the following scores:



500 Hz
1000 Hz
2000 Hz
4000 Hz
RIGHT EAR
0
0
-10
-5
LEFT EAR
10
5
5
0

The Veteran's December 1970 Report of Medical Examination for Separation does not reflect that he underwent testing by an audiometer.  His hearing was assessed as 15/15 (whispered voice) at that time.  

As previously noted, the Veteran contends that he was exposed to acoustic trauma while working on aircraft in Vietnam.  (See Tr. at 3.)  This job required him to perform pre-flight testing of airplanes, where he was surrounded by motors, engines and aircraft taking off.  (Id. at 3-4.)  The Veteran conveyed that such work exposed him to constant loud noise for which he wore no hearing protection.  (Id. at 3-4, 7.)  The Board finds the Veteran competent and credible with regard to his description of exposure to loud noises in service.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was surveillance infrared repairman.  In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)  (West 2002).  In light of the Veteran's testimony and his documented MOS, the Board finds that he incurred acoustic trauma in service consistent with the circumstances of his service.  As such, the second element of a service connection claim has been established. 

The Board now turns to whether the evidence is at least in equipoise regarding a causal relationship between the present hearing loss disability and the disease or injury incurred or aggravated during service.  The August 2009 VA audiologist opined that the Veteran's current hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  After stating that the status of the Veteran's hearing at separation was unknown (noting the whisper voice test conducted was not suitable), the examiner reasoned that the Veteran's "current pure tone thresholds were consistent with norms for hearing loss due to aging."  The examiner also stated that the Veteran's word recognition scores were poorer than expected, given the pure tone thresholds, but noise exposure does not typically cause a decrease in word recognition scores without significantly affecting high frequency pure tone thresholds.   The examiner provided this opinion after reviewing the claims file, recording pertinent medical history, to include in-service and post-service noise exposure, and examining the Veteran.

As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  The Board finds that the examiner was "informed of the relevant facts" concerning the Veteran's hearing loss, to include his in-service and post-service noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Further, the examiner provided a rationale relating the Veteran's hearing loss disability to the aging process.  For these reasons, the Board finds that the August 2009 VA opinion is very probative nexus evidence against the Veteran's service connection claim for hearing loss, and that there is no contrary favorable medical evidence in support of this claim.  

The Board has also considered whether presumptive service connection for a chronic disease is warranted in the instant case.  Under 38 C.F.R. § 3.309(a), certain disabilities, to include sensorineural hearing loss, are regarded as chronic diseases.  In order for the presumption to operate, such disease must become manifest or aggravated to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any manifestations of hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Accordingly, because the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to service, this claim for service connection must be denied.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  

Service connection for gallstones and thyroid disorder

The Veteran made a contention at his Travel Board hearing that his exposure to benzene fumes and Agent Orange during his service in Vietnam caused his thyroid disorder.  (See Tr. at 30-31.)  Similarly, he asserted his belief that exposure to these toxins caused him to develop gallstones.  (Id. at 33-35.)

Regarding a current disability, the report of an August 2009 VA thyroid examination shows a diagnosis of hypothyroidism status post near total thyroidectomy.  Additionally, the report of an August 2009 VA liver, gall bladder, and pancreas examination reveals a diagnosis of cholelithiasis, active but asymptomatic.  As such, the Board finds that the first element of a service connection claim, a current disability, has been met for the Veteran's claims for gallstones and a thyroid disorder.  

Turning to an in-service event or injury, the Veteran's service personnel records disclose that he served with the 268th Aviation Battalion in the Republic of Vietnam from January 23, 1970, to December 14, 1970.  Accordingly, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to herbicide agents, to include Agent Orange.  Thus, the Veteran had an in-service event.

Next, the Board reviews the pertinent evidence for a nexus between the current thyroid disorder and service.  The August 2009 VA thyroid examiner opined that the Veteran's thyroid condition "is less likely as not (less than 50/50 probability) caused by or a result of his period of active service or any incident thereof, to include his presumed exposure to Agent Orange or benzene chemicals."  In the rationale, the examiner stated that the service medical record is silent for a thyroid condition or symptoms that could be attributed to a thyroid condition.  The examiner also indicated that a review of medical literature does not reveal any connection between thyroid disease and benzene or related chemicals or Agent Orange.  The opinion was provided after the examiner reviewed the claims file, recorded pertinent medical history, and examined the Veteran.  

Regarding a causal relationship between the Veteran's current gallstones and service, the August 2009 VA liver, gall bladder, and pancreas examiner opined that the Veteran's cholelithiasis "is less likely as not (less than 50/50 probability) caused by or a result of his period of active service or any incident thereof, to include his presumed exposure to Agent Orange or benzene chemicals."  The examiner noted that the Veteran's service record is silent for gall bladder disease, including gall stones.  The examiner further noted that a review of medical literature does not find evidence of gall bladder disease to include gallstones due to benzene or related chemicals or Agent Orange.  This examiner also reviewed the claims file, recorded pertinent medical history, and examined the Veteran.  

The Board finds the negative August 2009 VA thyroid and gall bladder medical opinions to be probative competent medical evidence against these two claims.  The opinions were provided in light of the recorded history of the disabilities at issue.  See Prejean v. West, 13 Vet. App. at 448-49 (finding that a physician's access to the claims file is an important factor, although not single factor, in assessing the probative value of a medical opinion).  The examiner also provided rationales that included research of medical literature for connection between the thyroid and gall bladder/stones to Agent Orange, benzene, or other chemicals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion."); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination).  Based on the foregoing, the Board finds these probative, competent medical opinions are to be provided significant weight.  

As noted above, the Veteran testified at the August 2007 Travel Board hearing that his exposure to benzene fumes and Agent Orange during his service in Vietnam caused his thyroid disorder and subsequent development of gallstones.  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  When considering lay evidence, the Board should determine whether the veteran's disability is the type of disability for which lay evidence is competent.  See Jandreau, 492 F.3d at 1377 (cited in Robinson v. Shinseki, 312 F. App'x 336, 339, 2009 WL 524737 (Fed. Cir. 2009)).  In the present case, the Board finds that a thyroid disorder and a gall bladder/stone disorder are too medically complex for a lay person to be competent to offer an etiological opinion.  There is no evidence that the Veteran has the required training, knowledge, or skills necessary to render a competent medical opinion.  As such, the Board finds the Veteran's statements and testimony as to a causal relationship have no probative value.

Accordingly, because the overwhelming preponderance of the evidence is against a finding that the Veteran's thyroid disorder and gallstones are related to service, these claims for service connection must be denied.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a thyroid disorder is denied.

Entitlement to service connection for a disorder of the gall bladder, to include gallstones, is denied.


REMAND

As noted in the Introduction, the Board finds that additional development is warranted to address the merits of the Veteran's remaining service connection claims.  See 38 C.F.R. § 19.9 (2011).

Hypertension

As the Board decision herein grants service connection for coronary artery disease, the Board finds that there is insufficient medical evidence of record to decide the Veteran's service connection claim for hypertension.  In light of this award of service connection, the Board finds that an opinion concerning whether the Veteran's hypertension is caused or aggravated by his coronary artery disease would assist the Board in deciding this claim.  The Board also notes the Veteran's representative's contention in the March 2011 brief that the claim for hypertension is "inextricable intertwined" with the now granted coronary artery disease.  The Board agrees, and thus a remand is required to obtain a new medical examination opinion. 

Hemorrhoids and Ulcerative proctitis

The Board finds the August 2009 VA rectum and anus examination report is inadequate.  In formulating the rationale for the nexus opinion related to hemorrhoids, the August 2009 VA examiner notes that hemorrhoids "may be related to diarrhea[,] however, the available service medical record is also silent for complaints of stomach pains, cramping and diarrhea."  With regard to ulcerative proctitis, the examiner stated that this issue could not be resolved without resorting to mere speculation.  In the rationale for this statement, the examiner again stated that the Veteran's available service medical record was silent for complaints of stomach pains, cramping and diarrhea.  The examiner also erroneously appeared to require objective evidence of the Veteran's post-service treatment.  Thus, this examiner, in part, relied on the lack of documented service treatment for hemorrhoids and ulcerative proctitis to support the negative opinion and speculative statement.  The Board finds this runs contrary to a finding of the March 2009 Board remand and governing law.  

In its March 2009 remand, the Board found credible the Veteran's assertions that he experienced gastrointestinal symptoms while on active duty.  At that time, it was noted that the Veteran reported that he developed gastrointestinal maladies during his tour in Vietnam due to straining when checking equipment.  (See Tr. at 9.)  He recalled that he received treatment for diarrhea in Vietnam and noted that he continued to receive treatment for these types of maladies post-service.  (Id. at 10, 13.)  It was further noted that in a July 2004 statement, the Veteran conveyed that while serving at Phu Hiep in Vietnam in March 1970 and July 1970, he reported to sick call with complaints of stomach/intestinal pains and diarrhea.  Inherently, the Board also found these statements regarding these symptoms to be competent as well.  In view of the post-service diagnoses of internal hemorrhoids and ulcerative proctitis, the Board remanded for a VA examination and nexus opinion.

In view of the March 2009 Remand's finding of credible in-service gastrointestinal symptoms, to include diarrhea, the Board concludes that the August 2009 VA examination report is inadequate because it is based on an inaccurate factual premise, and therefore must be returned to the examiner for clarification.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (noting that a medical opinion based upon an incorrect factual premise is of no probative value).  The examiner relied on the lack of documented in-service treatment for gastrointestinal symptoms, to include diarrhea.  The Board thus finds that a remand is necessary to obtain a new nexus opinion.  See 38 C.F.R. § 19.9 (2010) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").

Right kidney disorder, to include renal cell carcinoma

Upon remand, the Veteran was afforded a VA genitourinary examination in August 2009 and the examiner was asked to provide an etiological opinion.  The examiner stated that she was not able to "resolve this issue without resorting to mere speculation."  

In Jones v. Shinseki, the Court explained the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  23 Vet. App. 382, 390 (2010).  This should be an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion, not a first impression of an uninformed examiner.  Id. at 389.  The Court also stated that it must be clear that the examiner has indeed considered "all procurable and assembled data."  Id. at 390.  Further, the examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  Id.   

In this appeal, the examiner noted that the Veteran's urologist opined that there was data to suggest that exposure to Agent Orange as well as other chemicals may have increased the likelihood of him developing a renal carcinoma.  The examiner commented that after a literature search, she was not able corroborate this.  She further indicated that a review of medical literature did not reveal evidence of renal cell cancer, chronic kidney disease or incomplete erectile dysfunction due to benzene or related chemical or Agent Orange.  

Since the August 2009VA examination, the Veteran has submitted additional evidence.  Specifically, a news article noting findings presented at a conference of the American Urological Association noting an apparent link between Agent Orange and kidney cancer in Veterans exposed to the herbicide in Vietnam based on a new study.  

As noted in the prior Board remand, renal cell carcinoma is not expressly contained in the list of diseases presumed to be associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  However, this fact does not preclude a claimant from attempting to establish service connection on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  In light of this new evidence and the inadequacy of the opinion obtained following the prior remand, the Board finds that an additional remand is necessary for an examiner to consider "all procurable and assembled data," that might reasonably illuminate the medical analysis.  

The Board also acknowledges that the Veteran submitted a June 2009 letter from M.J.W., M.D., who is a private urologist.  This private physician noted the Veteran's history of being exposed to Agent Orange and other chemicals in his line of work while in the military.  The physician opined that there is some data to suggest that this exposure "may have increased the likelihood of [the Veteran] developing renal carcinoma" and added that there is "at least a 50 percent probability that this may be an etiological factor in this tumor."  The Board finds this opinion too speculative, because of the use of the word "may", to be the basis for an award of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative).  Additionally, the June 2009 private opinion did not provide a supporting rationale for the opinion expressed.  The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor").  Upon remand, the VA examiner should also fully consider this private opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA cardiovascular/hypertension examination, as appropriate, with respect to his claim for service connection for hypertension.  Following a review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by a service-connected disability, to specifically include his now service-connected coronary artery disease.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  If the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

2.  Send the claims file to the VA examiner who conducted the August 2009 VA rectum and anus examination for an addendum opinion regarding the Veteran's claims for hemorrhoids and ulcerative proctitis.  Following a review of the file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the current hemorrhoid disability is related to an event, injury, or disease in service.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the current ulcerative proctitis disability is related to an event, injury, or disease in service.

In providing these opinions, the examiner must take note that the Board finds that, despite the lack of documented in-service treatment, the Veteran did experience gastrointestinal symptoms, to include stomach/intestinal pains and diarrhea, while on active duty.  The question for the examiner is whether any current hemorrhoid and/or ulcerative proctitis is/are etiologically related to the noted in-service injury/event, and not whether such events occurred during service.  

If the examiner that evaluated the Veteran in August 2009 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by this examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above question.

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

3.  Schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for a right kidney disorder either by a board-certified urologist or an oncologist, as appropriate.  After a review of the history of the disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's renal cell carcinoma of the right kidney, status post-nephrectomy, is causally related to an event, injury, or disease in service, to include his presumed exposure to Agent Orange or benzene chemicals.  

The examiner is asked to consider and discuss, as appropriate, the May 2011 news article noting findings presented at a conference of the American Urological Association noting an apparent link between Agent Orange and kidney cancer in Veterans exposed to the herbicide in Vietnam based on a new study, as well as the June 2009 private opinion by M.J.W., M.D.

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

4.  After the above development has been completed, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  While the remand that is currently being issued will delay the final adjudication of the four remanded issues, this remand is entirely to the benefit of the Veteran for purposes of trying to acquire critical medical information that is needed to complete his claims.  




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


